


117 HR 1897 IH: Requiring Every Alien Receive a COVID–19 Test Act
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1897
IN THE HOUSE OF REPRESENTATIVES

March 16, 2021
Mrs. Miller-Meeks (for herself, Mr. Katko, and Mr. Norman) introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To require a diagnostic test for COVID–19 for an inadmissible alien released from the custody of the United States Customs and Border Protection or the United States Immigration and Customs Enforcement, and for other purposes.


1.Short titleThis Act may be cited as the Requiring Every Alien Receive a COVID–19 Test Act or the REACT Act.  2.COVID–19 testing for certain aliensBeginning on the date of the enactment of this Act, the Secretary of Homeland Security shall administer a diagnostic test, and receive a negative result, for COVID–19 to an inadmissible alien who has entered the United States and—
(1)is released from the custody of the United States Customs and Border Protection or the United States Immigration and Customs Enforcement within 30 days of entry into the United States; or  (2)is placed in an alternative to detention program within 30 days of entry into the United States. 

